13-1770
         Kraja v. Holder
                                                                                       BIA
                                                                               A095 837 722
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of June, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       EREN KRAJA,
14                Petitioner,
15
16                         v.                                   13-1770
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Michael P. Diraimondo, Melville, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Francis W. Fraser, Senior
28                                     Litigation Counsel; Jacob A.
29                                     Bashyrov, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Eren Kraja, a native and citizen of Albania, seeks

 6   review of an April 8, 2013, decision of the BIA denying his

 7   motion to reopen.   In re Eren Kraja, No. A095 837 722

 8   (B.I.A. Apr. 8, 2013). It is undisputed that Kraja’s motion

 9   was untimely because it was filed approximately nine years

10   after the agency’s final order of removal.    See 8 U.S.C.

11   § 1229a(c)(7)(C)(i).    However, “[t]here is no time limit on

12   the filing of a motion to reopen . . . based on changed

13   country conditions arising in the country of nationality or

14   the country to which removal has been ordered, if such

15   evidence is material and was not available . . . at the

16   previous proceeding.”    8 U.S.C. § 1229a(c)(7)(C)(ii).

17        An alien seeking to have an administrative decision

18   reopened on this basis bears the “‘heavy burden’ of

19   demonstrating that the proffered new evidence would likely

20   alter the result in [his] case.”    Shao v. Mukasey, 546 F.3d
21   138, 168 (2d Cir. 2008). We review the BIA’s decision on

22   this point only for abuse of discretion. Id. After

23   considering the record, we find no error in the BIA’s

                                    2
1    determination that Kraja failed to meet his burden.

2    Moreover, Kraja’s claim that the BIA did not consider all of

3    his evidence is untrue. Kraja does not identify what

4    evidence he believes the BIA failed to consider and the

5    BIA’s decision specifically discusses all of the exhibits

6    Kraja provided.

7        For the foregoing reasons, the petition for review is

8    DENIED.

 9                              FOR THE COURT:
10                              Catherine O’Hagan Wolfe, Clerk
11
12




                                  3